Order reversed on the law, with ten dollars costs and disbursements, and motion for summary judgment granted, with ten dollars costs. The amended answer, in view of the affidavits presented, is obviously a sham; and the defense that the notes were given as a loan, now interposed, is an afterthought with the object and purpose of seeking delay. It conclusively appears that the notes were given for a valuable consideration and that the plaintiff is a holder for value. No arguable defense is presented. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.